Citation Nr: 1116634	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  06-16 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for residuals of a right hand injury.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and [redacted]


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1960 to January 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in July 2004, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2008, the Veteran withdrew the claims of service connection for asbestosis, pulmonary fibrosis as secondary to asbestosis, and emphysema as secondary to the service-connected posttraumatic stress disorder. 

In January 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  At the time of hearing the Veteran submitted additional evidence and waived the right to have the evidence initially considered by the RO.  

In December 2009, the Board remanded the claim for increase for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

In a rating decision in February 2010, the RO granted service connection for hypertension and the issue is no longer in appellate status.  

In December 2009, the Board remanded the issue of entitlement to a compensable rating for residuals of a right hand injury for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).





FINDING OF FACT

The residuals of the right hand injury are manifested by X-ray evidence of degenerative joint disease and satisfactory evidence of painful motion. 


CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of the right hand injury have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5228, 5229.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA notice by letters, dated in April 2004 and in March 2006.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the disability had increased in severity and the effect that worsening has on the claimant's employment.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for the content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the statement of the case, dated in May 2006 and, the supplemental statements of the case dated in June 2008 and in February 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records.  

The Veteran was afforded VA examinations in April 2006 and in December 2009.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate, as the reports provide sufficient detail to rate the  service-connected disability. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59.  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  



The Veteran's service-connected residuals of a right hand injury are rated under Diagnostic Code 5229.  Under Diagnostic Code 5229, limitation of motion of a major or minor index or long finger with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees, warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

Another applicable Code is Diagnostic Code 5228 for limitation of motion of the thumb.  Under Diagnostic Code 5228, limitation of motion of a major or minor thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 10 percent rating; limitation of motion of a major or minor thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 20 percent rating.  

Analysis

In statements and testimony, the Veteran assert that he has crepitus and painful motion in his right hand and problems grasping objects

VA records show that in March 2005 X-rays showed osteoarthritic changes primarily within the basal joints of the right hand.  In June 2005, the Veteran had pain at the base of the right thumb.  In June 2006, the Veteran stated that he had pain when repeatedly placing the tip of his thumb to the base of the little finger and he had difficulty with snap closures and buttoning.  

On VA neurological evaluation in April 2006, the Veteran complained of pain in the proximal interphalangeal joint of the thumb when gripping tools and of decreased strength in the right thumb.  He stated he had daily episodes of flare-ups of sharp pain along the proximal interphalangeal joint of the right thumb, depending on the activity.  The Veteran denied swelling, giving way, locking, fatigability and lack of endurance.  


The Veteran stated that after 20 years of military service he worked as a safety consultant inspecting drilling rigs and steel construction and as a manager for a company providing handicap services.  He stopped working in 2004.  

Physical examination of the right hand showed no swelling, erythema, tenderness, or bony abnormality.  The Veteran was able to bring the tips of the fingers to the medial transverse crease of the palm.  He was able to oppose the tips of the fingers to the tip of the thumb.  There was good motor strength and no sensory deficits.  The examiner noted there was no evidence of sequela of a previous injury.  

In September 2008, on a VA orthopedic consultation, degenerative joint disease of the right thumb was noted. 

In September 2009, a private physician stated that the Veteran's arthritis was severe enough to limit use of his hands.  

On VA examination in December 2009, the Veteran complained of daily pain at the base of his right thumb, particularly with gripping.  On physical examination of the right thumb, there was painful range of motion with flexion of the metacarpophalangeal joints.  On repetitive use, there was mild limitation of motion.  There was crepitus.  The examiner referred to X-rays of the hand in December 2007, noting degenerative arthritic change of the first metacarpophalangeal joint of the right hand and also arthritic change of the first carpometacarpal joints.  

In an addendum in May 2010, the VA examiner noted that the tip of the right thumb opposed the tips of the fingertips without any gap.  The tips of the fingers of the right hand touched the transverse palmar crease without any gap.  The VA examiner expressed the opinion that the X-ray evidence of the degenerative joint disease of the right thumb was at least as likely as not associated with the right thumb injury in service.  




In the absence of evidence of limitation of motion of the index or long finger, that is, a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees, the criteria for a compensable rating of 10 percent under Diagnostic Code 5229 based on limitation of motion of the index or long finger have not been met.

In the absence of evidence of limitation of motion of the thumb, that is, a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the criteria for a compensable rating of 10 percent under Diagnostic Code 5228 for limitation of motion of the thumb have not been met. 

Any limitation of motion of the ring or little finger is noncompensable under Diagnostic Code 5230. 

Nevertheless, as there is radiographic evidence of degenerative joint disease of the right hand to include the right thumb, it is appropriate to consider evaluating the disability under Diagnostic Codes 5003 for degenerative arthritis.  

Under Diagnostic Codes 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved, in this case, Diagnostic Codes 5228 and 5229. 

When however, the limitation of  motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes as here, a rating of 10 percent is for application for each a group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as   swelling, muscle spasm, or satisfactory evidence of painful motion.  




For the purpose of rating a disability from arthritis, multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints. 

Where limitation of motion is noncompensable as here under Diagnostic Codes 5228 and 5229, a rating of 10 percent is assigned for a group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as satisfactory evidence of painful motion.  As there is X -ray evidence of degenerative arthritis of the hand and satisfactory evidence of painful motion of the right in the right hand, especially in the right thumb, the Board finds that the evidence supports the assignment of a 10 percent rating for arthritis of right hand with painful motion under Diagnostic Code 5003.  

For the reasons explained above, the Veteran meets the criteria for a 10 percent rating under Diagnostic Code 5003, and the preponderance of the evidence is against a rating higher than 10 percent based on limitation of motion under the appropriate diagnostics codes for the right hand, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provided for a higher rating for more severe symptoms.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating of 10 percent for residuals of a right hand injury is granted, subject to the law and regulations governing the award of a monetary benefit.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


